DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 should be edited to read: [[A]] An electric motor assembly--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Claim 12 has a repeated period (.) at the end of the sentence which should be deleted.  
Claims 12-20 are also objected to by virtue of their dependence on an objected claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations "said first portion" and “said second portion” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 11-12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollenbeck et al. (herein Hollenbeck) (US 6,118,198).Regarding Claim 1:In Figures 1-3, Hollenbeck discloses a fan shroud (26) for use in a fan assembly (see Figure 1) configured to rotate about an axis (central axis depicted in Figure 1), said fan shroud (26) comprising: a central hub (54); an inlet ring (58); and a plurality of arms (3 spokes 56) extending between said central hub (58) and said inlet ring (see Figure 1 and 3), wherein each arm of said plurality of arms (56) comprises a curved radial portion (each arm 56 is curved at the meeting point to the axial portion forming an elbow and is also curved at the bottom portion thereof facing the fan blades as depicted in Figure 3 and annotated Figure A below) extending from said central hub (54) and a planar axial portion (axial portion of each arm abutting the inlet ring 56) extending from said radial portion to said inlet ring (extending via a curved bend as seen in Figure A).
    PNG
    media_image1.png
    531
    879
    media_image1.png
    Greyscale
Regarding Claim 3:In Figures 1-3, Hollenbeck discloses a fan shroud (26), wherein said radial portion includes a plurality of curves (a first curve is formed by the bend between the axial and radial portions and at least partially encompasses the radial portion and the second hemispherical curve is formed at the bottom of each arm facing the fan blades, see annotated Figure A above).Regarding Claim 6:In Figures 1-3, Hollenbeck discloses a fan shroud (26), wherein said radial portion comprises a first curved portion (curved bottom radial portion, see Figure A above) extending from said central hub, and a second curved portion (curved bent radial portion, see Figure A above) extending between said first curved portion and said axial portion (see Figure A above).Regarding Claim 11:Regarding Claim 12:In Figures 1-3, Hollenbeck discloses an electric motor assembly, wherein said radial portion comprises a first curved portion (curved bottom radial portion, see Figure A above) extending from said central hub, and a second curved portion (curved bent radial portion, see Figure A above) extending between said first curved portion and said axial portion (see Figure A above).Regarding Claim 18:In Figures 1-3, Hollenbeck discloses an electric motor assembly, wherein said fan assembly (24) comprises a plurality of blades (30) that each comprise a leading edge (see Figure A above), a trailing edge (see Figure A), and a first axial height defined .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollenbeck et al. (herein Hollenbeck) (US 6,118,198) in view of Horng et al. (herein Horng) (US 2018/0142708).
Regarding Claims 2, 6 (alternate interpretation) and 13:Hollenbeck substantially discloses all the claimed limitations but fails to disclose: wherein said radial portion comprises a first curved portion extending from said central hub, and a second curved portion extending between said first curved portion and said axial portion (per claims 2 and 6, wherein the curved portions of claim 6 are being alternately interpreted to match the directions mentioned in claim 2), said first portion curved in a first direction with respect to the direction of rotation, said second portion curved in a second, opposite, direction with respect to the direction of rotation.However, in Figure 7, Horng discloses a fan shroud (entire fan shroud shown in Figure 2), comprising a plurality of arms (3), each comprising a radial portion (between 3a and 3b), wherein said radial portion comprises a first curved portion (denoted as 32 in Figure Regarding Claims 7-10 and 14-15:Hollenbeck as modified by Horng substantially discloses all the claimed limitations but is silent regarding the specific radii of the first curved portion and the second curved portion (per claims 7-10 and 14-15). However, it would have been an obvious matter of design choice to modify the size of In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 4-5 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollenbeck et al. (herein Hollenbeck) (US 6,118,198) in view of Zeng et al. (herein Zeng) (US 2005/0186070).Regarding Claims 4-5 and 16-17:In Figures 1-3, Hollenbeck discloses an electric motor assembly, wherein said radial portion comprises: a first end coupled to said central hub (see Figure A); and a second end coupled to said axial portion (see Figure A).Hollenbeck is silent regarding the specific sweep angle of the radial portion. However, in Figures 1-2, Zeng discloses an electric motor assembly (10) with a fan shroud (14) that comprises a plurality of arms (18) that each have a radial portion with a sweep angle of 5 to 45 degrees, particularly 10 to 25 degrees in order to improve fan performance (see paragraph [0046]). Hence, based on Zeng’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the sweep angle of Hollenbeck’s plurality of arms (56) such that they each had a radial portion with a sweep angle anywhere in the range of 10 to 25 degrees (including the . 
Claims 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollenbeck et al. (herein Hollenbeck) (US 6,118,198) in view of Beck (US 3,937,189)Regarding Claims 19-20:In Figures 1-3, Hollenbeck discloses an electric motor assembly, wherein an axial distance between said inlet ring outlet end (see Figure A above) and a point along said trailing edge where first axial height is at a maximum (highest point above the inlet ring outlet end shown in Figure A) is defined as an exposed blade height (as seen in Figure A, a portion of the trailing edge is exposed beyond the upper edge of the inlet ring outlet end such that the highest point of this exposed blade along the exposed trailing edge defines an exposed blade height).Hollenbeck is silent regarding the specific exposed blade height (per claims 19 and 20). However, in Figure 2, Beck discloses a similar fan assembly, wherein an exposed blade height (XE) is adjusted to be a percent value of the axial height of the blade (denoted as AW in Figure 2). In column 4, lines 20-46, Beck discloses that if the exposed blade height (XE) is within 55 to 80% of the axial height (AW) up to 180 degrees of axial flow reversal is achieve such that air can flow backwards or sideward from the direction of airflow exiting the shroud, thereby increasing the airflow area. Therefore, Beck establishes that the exposed blade height is a result effective variable that can be manipulated in order to alter the flow direction of air exiting the inlet ring outlet end. Hence, based on Beck’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have adjusted Hollenbeck’s exposed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form for relevant fan shroud structures and fan assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746